Exhibit 10.2

 

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

made by

 

iSTAR INC.,

 

and

 

the other parties hereto

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of June 23, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

SECTION I DEFINED TERMS

 

1

1.1

Definitions

 

1

1.2

Other Definitional Provisions

 

3

 

 

 

 

SECTION II GRANT OF SECURITY INTEREST

 

4

2.1

Pledge and Grant of Security Interests

 

4

2.2

Establishment of the Accounts

 

4

2.3

Procedures for Adding or Withdrawing Collateral

 

5

 

 

 

 

SECTION III REPRESENTATIONS AND WARRANTIES

 

5

3.1

Title; No Other Liens

 

5

3.2

Perfected Security Interests

 

6

3.3

Jurisdiction of Organization

 

6

3.4

Pledged Notes and Pledged Stock

 

6

 

 

 

 

SECTION IV COVENANTS; MANAGEMENT

 

6

4.1

Payment of Obligations

 

6

4.2

Maintenance of Perfected Security Interest; Further Documentation

 

7

4.3

Changes in Name, etc.

 

7

 

 

 

 

SECTION V REMEDIAL PROVISIONS

 

7

5.1

Pledged Investments

 

7

5.2

Proceeds to be Turned Over to Administrative Agent

 

8

5.3

Application of Proceeds

 

8

5.4

Code and Other Remedies

 

9

5.5

Securities Act, etc.

 

10

5.6

Deficiency

 

10

 

 

 

 

SECTION VI THE ADMINISTRATIVE AGENT

 

10

6.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

10

6.2

Duty of Administrative Agent

 

11

6.3

Authorization of Financing Statements

 

12

6.4

Authority of Administrative Agent

 

12

 

 

 

 

SECTION VII MISCELLANEOUS

 

12

7.1

Amendments, Supplements and Waivers

 

12

7.2

Notices

 

12

7.3

No Waiver by Course of Conduct; Cumulative Remedies

 

12

7.4

Successors and Assigns

 

13

7.5

Counterparts

 

13

7.6

Severability

 

13

7.7

Section Headings

 

13

7.8

Integration

 

13

7.9

GOVERNING LAW

 

13

7.10

Submission To Jurisdiction; Waivers

 

13

7.11

Releases; Termination

 

14

7.12

WAIVER OF JURY TRIAL

 

14

 

i

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 3.1

Beneficial Interests of Third Parties in Collateral Schedule

Schedule 3.3

Jurisdiction of Organization and Notice Addresses

 

ANNEXES

 

Annex 1

Acknowledgment and Consent

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of June 23, 2016, made by
iSTAR INC., a Maryland corporation (the “Company”), in favor of JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is party to the Security Agreement, dated as of March 19,
2012 (as amended, supplemented or otherwise modified as of the date hereof, the
“Existing Security Agreement”), by iStar Financial Inc. (now known as iStar
Inc.), in favor of JPMorgan Chase Bank, N.A., as successor administrative agent,
for the benefit of the Secured Parties identified therein;

 

WHEREAS, pursuant to the $450,000,000 Amended and Restated Term Credit
Agreement, dated as of June 23, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
banks from time to time parties thereto (the “Banks”) and JPMorgan Chase Bank,
N.A., as administrative agent, among others, the Banks have severally agreed to
make Loans to the Company thereunder upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, it is a condition precedent to the obligation of the Banks to make
their respective Loans to the Company under the Credit Agreement that the
Company shall have executed and delivered this Agreement to the Administrative
Agent for the ratable benefit of the Secured Parties and shall provide security
interests in the equity of each of its Subsidiaries that directly owns Covered
Assets.

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Banks to enter into the Credit Agreement and make their Loans to the Company
thereunder and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree to
amend and restate the Existing Security Agreement in its entirety as follows:

 

SECTION I

 

DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them therein, and the terms “Certificated Security”, “Chattel
Paper”, “Instruments” and “Supporting Obligations” are used herein as defined in
the New York UCC.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Amended and Restated Security Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, membership
and other equivalent ownership interests (whether or not certificated) in a
limited liability company, limited liability partnership or limited partnership,
beneficial interests in a trust and other equivalent ownership interests in any
other Person and any and all warrants, rights or options to purchase any of the
foregoing.

 

--------------------------------------------------------------------------------


 

“Collateral”:  all rights, privileges and interests of the Company in or with
respect to (a) the Pledged Stock, (b) the Pledged Notes, (c) the Deposit
Collateral Accounts and (d) all Proceeds of the foregoing, other than, in each
of the foregoing clauses (a), (b), (c) and (d), (x) any item referenced therein
which has been released in accordance with this Agreement and the Credit
Agreement and (y) Excluded Assets.

 

“Foreclosure”:  with respect to any Collateral, at any time when an Event of
Default shall have occurred and be continuing, any exercise of remedies under
the Loan Documents, applicable law or any other act or action taken in
preparation for, anticipation of or in connection with any reasonably immediate
taking of physical possession of, realizing upon, exercising dominion and
control over, or otherwise causing the assignment for its benefit of, such
Collateral by the Administrative Agent pursuant to the New York UCC or any other
applicable law (or consensual arrangement in lieu thereof expressly agreed to by
the Administrative Agent and the Company) and otherwise in the manner and at the
times permitted under the Collateral Documents. The term “Foreclose” shall have
a correlative meaning.

 

“Issuers”:  the collective reference to each issuer or obligor under or in
respect of any Pledged Investment.

 

“Mortgage Debt”: the mortgage debt in respect of (and encumbering) the property
of the Real Estate Owners as in effect on the Closing Date.

 

“Mortgage Lender”: a holder of Mortgage Debt.

 

“Mortgage Persons”: SFI Net Lease Holdings LLC, SFI Acquest Holdings LLC, iStar
100 Management Inc. and iStar 100 LLC and their respective successors and
assigns.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Payment Default”:  any Default pursuant to Section 6.1(a) of the Credit
Agreement.

 

“Pledged Investments”:  the collective reference to all Pledged Notes and all
Pledged Stock.

 

“Pledged Notes”:  each note listed on Schedule 1.1(a), or, after the Closing
Date, that is pledged by the Company pursuant to Section 2.17 or Section 2.19 of
the Credit Agreement, other than any that have been released from Liens granted
hereunder.

 

“Pledged Stock”:  (a) the shares of Capital Stock listed on Schedule 1.1(b) or,
after the Closing Date, that is pledged by the Company pursuant to Section 2.17
or Section 2.19 of the Credit Agreement, in each case together with any other
shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of such Capital Stock that may be issued or granted to, or
held by, the Company while this Agreement is in effect and (b) all right, title
and interest, now existing or hereafter acquired, of the Company, to (1) all
rights to receive distributions, together with any and all moneys paid to the
Company now or in the future by way of any distribution, dividend, disbursement
or other payment or transfer made by the Mortgage Persons in respect of the
Company’s Capital Stock in the Mortgage Persons, (2) any other property of the
Mortgage Persons distributed, disbursed or transferred to Company on account of
or in connection with the Company’s Capital Stock in the Mortgage Persons
(including, without limitation, any promissory notes or other instruments or
securities given by a Mortgage Person in lieu of a cash distribution to
Company), and (3) to the extent not otherwise described in parts (b)(1) and
(b)(2), any and all Capital Stock issued by the Mortgage Persons (and any and
all warrants, rights or

 

2

--------------------------------------------------------------------------------


 

options to purchase the foregoing) to the extent not prohibited by or
constituting a breach or default under the terms of the Mortgage Debt, except,
in the case of each of the foregoing clauses (a) and (b), to the extent such
items have been released from the Liens granted hereunder in accordance with the
terms hereof.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other earnings, income or distribution from or in respect of, the
Pledged Investments, collections thereon or distributions or payments with
respect thereto and all other proceeds of Collateral.

 

“Real Estate Owners”: iStar 100 Riverview LLC, Every Bear Investments LLC,
Acquest Government Holdings L.L.C., Acquest Government Holdings II, L.L.C. and
Acquest Holdings FC, LLC.

 

“Real Estate Owner Cash Management Account”: any account maintained by or on
behalf of a Mortgage Lender into which rents and other property proceeds are
deposited or required to be deposited in connection with the applicable Mortgage
Debt.

 

“Responsible Officer”:  as to the Company, the president, any vice-president,
the senior vice president, the executive vice president, the chief operating
officer, the chief executive officer or the chief financial officer.

 

“Secured Obligations”:  with respect to the Company, the Obligations and all
other obligations and liabilities of the Company which may arise under or in
connection with the Collateral Documents, in each case whether on account of
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or the Banks
that are required to be paid by the Company pursuant to the terms of the
Collateral Documents); provided, however, that to the extent any payment with
respect to the Secured Obligations (whether by or on behalf of the Company, as
proceeds of Collateral, enforcement of any right of set off or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.

 

“Secured Parties”:  the collective reference to the Agents and the Banks.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation the Company, shall
refer to the Company’s Collateral or the relevant part thereof.

 

3

--------------------------------------------------------------------------------


 

SECTION II

 

GRANT OF SECURITY INTEREST

 

2.1                               Pledge and Grant of Security Interests.  The
Company hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in the Collateral, whether presently
existing or owned or at any time hereafter arising or acquired by the Company or
in which the Company now has or at any time in the future may acquire any right,
title or interest, and any and all additions, attachments, accessories and
accessions thereto, and any and all substitutions, replacements or exchanges
therefor, and any and all Proceeds, Supporting Obligations and products thereof
and any and all collateral security and guarantees given by any Person with
respect to such Collateral, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Company’s Secured Obligations.

 

2.2                               Establishment of the Deposit Collateral
Accounts.  (a) The Company agrees upon the opening by it of any deposit account
referred to in Section 5.16(a) of the Credit Agreement (each a “Deposit
Collateral Account”; all Deposit Collateral Accounts at any time, the “Deposit
Collateral Accounts”), the Administrative Agent shall have “control” (as defined
in Section 9-104 of the UCC) with respect to all cash and Collateral on deposit
therein.  The Company hereby agrees to execute and deliver a deposit account
control agreement with respect to any such Deposit Collateral Account.

 

(b)                                 With respect to the Deposit Collateral
Accounts, the Company shall comply, and shall cause the Covered Subsidiaries to
enable it to comply, with the requirements of Section 5.16 of the Credit
Agreement.

 

(c)                                  Any amounts held in the Deposit Collateral
Accounts shall be released to or as directed, in writing, by the Company, on a
daily basis, except as provided in Section 5.16(c) of the Credit Agreement
(which requires, for avoidance of doubt, any such amounts constituting Principal
Collateral Payments to be applied pursuant to Section 2.10(a) of the Credit
Agreement).

 

(d)                                 With respect to each Real Estate Owner Cash
Management Account, the Company has caused the applicable Real Estate Owner to
irrevocably direct, in writing, each Mortgage Lender (or, if applicable servicer
or bank holding such funds) to transfer to the Deposit Collateral Accounts all
funds to which the applicable Company, Mortgage Person or Real Estate Owner may
be entitled from the Real Estate Owner Cash Management Account.  The Company
will not permit any such direction to be amended or withdrawn without the
consent of the Administrative Agent except with respect to assets sold or
otherwise withdrawn in compliance with the Credit Agreement and Collateral
Documents.  Furthermore, the Company has irrevocably directed each Real Estate
Owner and Mortgage Person to immediately cause any cash or other amounts
received by it to be distributed directly to the Deposit Collateral Accounts and
agrees that it will not permit any such direction to be amended or withdrawn
without the consent of the Administrative Agent except with respect to assets
sold or otherwise withdrawn in compliance with the Credit Agreement and
Collateral Documents.

 

(e)                                  The Company will cause all Net Cash
Proceeds from the sale or disposition of assets owned by a Real Estate Owner or
a Mortgage Person (or the membership interests in a Mortgage Person) to be
disbursed directly to a Deposit Collateral Account and the Company will cause
the buyer (or escrowee, if any, in connection with such sale or other
disposition) providing such net proceeds to be notified to disburse such net
proceeds directly to a Deposit Collateral Account.

 

(f)                                   The Administrative Agent shall be
permitted, but not required, to invest and reinvest moneys on deposit in the
Deposit Collateral Accounts at any time in the investments of the

 

4

--------------------------------------------------------------------------------


 

type described in clauses (b) or (c) in the definition of “Cash and Cash
Equivalents” in the Credit Agreement (or any similar investments, including
funds whose assets primarily consist of such investments).  All such investments
and the interest and income received thereon and the net proceeds realized on
the sale or redemption thereof shall be held in the Deposit Collateral Accounts
as part of the Collateral.

 

2.3                               Procedures for Adding or Withdrawing
Collateral.

 

(a)                                 The Company may, on any Business Day,
withdraw or add any Collateral as may be permitted under Section 2.17 or 2.19 of
the Credit Agreement.  Pursuant to Section 5.1(i) of the Credit Agreement, the
Company shall deliver to the Administrative Agent (with a copy to its custodian,
if applicable), (i) a certificate from a Responsible Officer of the Company in
the form of Annex 1 hereto, attaching an updated Collateral and Covered Asset
List reflecting such withdrawal or addition, and (ii) any documents or such
other information required under Section 2.17 or 2.19, as applicable, of the
Credit Agreement.

 

(b)                                 On the Closing Date, with respect to the
Pledged Investments, and on any day after the Closing Date on which the Company
pledges equity interests of additional Pledged Subsidiaries pursuant to an
updated Collateral and Covered Asset List, whether at its direction, pursuant to
Section 2.3(a) or otherwise, except as set forth on Schedule 1.1(b) hereto, the
Company shall cause the equity interests in such Pledged Subsidiary to be
certificated, and in each case shall deliver to the Administrative Agent (or, at
the direction of the Administrative Agent, to its custodian) (i) the
certificates representing such equity interests of such Pledged Subsidiary and
an appropriate transfer power with respect to such equity interests, signed by
the Company, together with a reasonably detailed description of the Credit
Tenant Lease Assets, Loan Assets or any other assets held by such Pledged
Subsidiary; provided that prior to the transfer of such equity interests, the
by-laws, the limited liability company agreement or limited partnership
agreement of such Pledged Subsidiary, as the case may be, shall be amended as
required under Section 5.8 of the Credit Agreement, or (ii) the documents
evidencing and securing the Pledged Notes.

 

SECTION III

 

REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Secured Parties that on the
Closing Date and on the date of any inclusion of a new Pledged Investment within
the Collateral or any inclusion of new Covered Assets:

 

3.1                               Title; No Other Liens.  Except for the
security interest granted to the Secured Parties pursuant to this Agreement and
except for such beneficial interests of third parties as set forth on Schedule
3.1 hereto, (x) the Company owns, of record and beneficially, each item of the
Collateral and Covered Assets, and (y) each Covered Subsidiary owns, of record
and beneficially, directly each item of Covered Assets as set forth in the
Collateral and Covered Asset List, in each case free and clear of any and all
Liens or claims of others, other than Liens permitted under Section 5.15 of the
Credit Agreement.  Subject to Section 4.3 of the Credit Agreement, and except
for claims set forth on Schedule 3.1 (which claims individually and in the
aggregate do not impair the value of Collateral in any material respect) and
beneficial interests of third parties as set forth on Schedule 3.1 hereto, the
Company on the Closing Date has, and for any Collateral hereafter acquired in
addition to any then-existing Collateral, will have, the unrestricted right to
pledge each item of Collateral, in each case, (i) free and clear of all Liens,
other than Liens permitted under Section 5.15 of the Credit Agreement and
(ii) subject to no adverse claims known

 

5

--------------------------------------------------------------------------------


 

to the Company which would impair the value thereof as collateral.  No financing
statement or other public notice with respect to all or any part of the
Collateral or the other Covered Assets or in respect of any Covered Subsidiary
is on file or of record in any public office, except in respect of Liens
permitted under the Credit Agreement.

 

3.2                               Perfected Security Interests.  The security
interests granted pursuant to this Agreement (including without limitation, in
respect of any collateral security securing the Pledged Notes), upon the giving
of value, compliance with the steps required by Section 2.3(b), execution and
delivery of any relevant Deposit Account Control Agreements and UCC financing
statements having been filed against the Company in the jurisdiction described
in Section 3.3 below, (a) will constitute perfected security interests in all of
the Collateral in which a security interest may be perfected by filing or
control in favor of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of the Company and any Persons purporting to purchase any Collateral
from the Company and (b) are prior to all other Liens on the Collateral, other
than Liens on Collateral permitted under the Credit Agreement.

 

3.3                               Jurisdiction of Organization.  On the date
hereof, the Company’s jurisdiction of organization is specified on Schedule 3.3
hereto. The Company has furnished to the Secured Parties its certified
certificate of incorporation and other organizational documents and long-form
good standing certificate as of a date which is recent to the date hereof.

 

3.4                               Pledged Notes and Pledged Stock.

 

(a)                                 The shares of Pledged Stock pledged by the
Company hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer.

 

(b)                                 All the shares of the Pledged Stock have
been duly and validly issued and are fully paid and nonassessable.

 

(c)                                  Each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Pledged Notes and Pledged
Stock pledged by it hereunder, free of any and all Liens or options in favor of,
or claims of, any other Person, except the security interest created by this
Agreement.

 

SECTION IV

 

COVENANTS; MANAGEMENT

 

4.1                               Payment of Obligations.  (a)  The Company will
pay and discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all taxes, assessments and governmental
charges or levies imposed upon the Collateral or in respect of income or profits
therefrom (or, in the case of any Covered Subsidiary, the maintenance or
operations thereof), as well as all claims of any kind (including, without
limitation, claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP

 

6

--------------------------------------------------------------------------------


 

with respect thereto have been provided on the books of the Company and such
proceedings could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 The Company will, in the direct or indirect
management of any Covered Assets or the assets or operations of any Covered
Subsidiaries, use the same care and attention as the Company uses in the
management of similar Covered Assets or assets and operations that are not
Collateral or that are not owned by Covered Subsidiaries (as the case may be)
and will not, directly or indirectly, exercise any right or option, or otherwise
take any action, with respect to any such Covered Assets or any such assets or
operations that the Company, in the exercise of its business judgment, would not
exercise or take in the absence of the inclusion thereof of the Capital Stock of
the relevant Pledged Subsidiary in the Collateral or as Covered Assets.  The
Administrative Agent shall promptly after request, execute and deliver such
documents, and take such other actions (including pursuant to Section 7.11 of
this Agreement), at the sole cost and expense of the Company, as the Company
reasonably determines to be necessary or customary in connection with the
management of any such Loan Assets or assets and operations, so long as doing so
does not in the opinion of the Administrative Agent adversely affect the
security interests of any Secured Parties or expose the Administrative Agent to
any potential liability or claim.

 

4.2                               Maintenance of Perfected Security Interest;
Further Documentation.  (a)  The Company shall maintain (i) the security
interests created by this Agreement and (ii) the other Covered Assets as such
and shall defend such security interests and such Covered Assets against the
claims and demands of all Persons whomsoever, subject to the rights of the
Company under the Loan Documents to dispose of the Collateral and Covered
Assets.  This Agreement shall create a continuing security interest in the
Collateral and shall remain in full force and effect until the termination of
this Agreement in accordance with Section 7.11.

 

(b)                                 At any time and from time to time, upon the
written reasonable request of the Administrative Agent, and at the sole expense
of the Company, the Company will promptly and duly execute and deliver, and have
recorded or authorize the filing of, such further instruments and documents and
take such further actions as the Secured Parties may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, filing or
authorizing the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby.

 

4.3                               Changes in Name, etc.  The Company will not,
except upon 15 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent, of all additional financing statements and
other documents reasonably requested by the Secured Parties to maintain the
validity, perfection and priority of the security interests provided for herein,
which financing statements shall be subsequently filed by the Administrative
Agent, (i) change its jurisdiction of organization or (ii) change its name,
identity or structure to such an extent that any financing statement filed, or
notice given, in connection with this Agreement would become seriously
misleading.

 

SECTION V

 

REMEDIAL PROVISIONS

 

5.1                               Pledged Investments.

 

(a)                                 Prior to any Foreclosure on a Pledged
Investment, the Company shall be permitted to exercise all voting and corporate
or other organizational rights with respect to such Pledged Investment.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Upon the completion of, or to the extent
necessary to complete, a Foreclosure on a Pledged Investment, the Administrative
Agent (acting in its capacity as such or through its nominee) shall have the
right to (x) exercise such rights, powers and privileges of the Company with
respect to the Company’s Pledged Investment (including all voting and consent
rights) and (y) transfer all of the Company’s right, title and interest in and
to such Pledged Investment upon or in aid or preparation of a Foreclosure, and
to be substituted for the Company as the sole owner for all purposes of all of
the Company’s right, title and interest in and to such Pledged Investment, in
each case effective immediately upon written notice to the Company and the
issuer of the Pledged Investment.  Without limiting the foregoing, the
Administrative Agent (or its nominee) may upon Foreclosure on a Pledged
Investment exercise (i) all voting, consent, corporate and other rights
pertaining to such Pledged Investment at any meeting of shareholders, members or
partners of the relevant Issuer or Issuers or otherwise and (ii) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Pledged Investment as if it were the absolute
owner thereof (including, without limitation, the right to exchange at its
discretion such Pledged Investment upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by the
Company or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Investment, and in connection therewith, the right to deposit
and deliver such Pledged Investment with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it, but the Administrative Agent shall have no
duty to the Company to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

 

(c)                                  The Company hereby irrevocably authorizes
and instructs (i) each Issuer of any Pledged Investment pledged by the Company
hereunder and (ii) any Covered Subsidiary that is not a Pledged Subsidiary to
comply with any instruction received by it from the Administrative Agent in
writing in accordance with the terms of this Agreement, without any other or
further instructions from, or the consent of, the Company, and the Company
agrees that each Issuer and each such Covered Subsidiary shall be fully
protected in so complying.  By executing and delivering an Acknowledgment and
Consent substantially in the form of Annex 2 hereto, each Issuer of any Pledged
Investment pledged by the Company agrees that (x) it will be bound by the terms
of this Agreement and comply with such terms insofar as such terms are
applicable to it and (y) the terms of this Section 5.1(c) shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it.

 

5.2                               Proceeds to be Turned Over to Administrative
Agent.  If an Event of Default shall have occurred and be continuing, all
Proceeds and all proceeds of Covered Assets received by the Company or any
Covered Subsidiary consisting of cash, cash equivalents and checks (other than
such Proceeds or proceeds which are attributable to the Collateral beneficially
owned by third parties or attributable to Excluded Assets, and other amounts
described in Section 5.16 of the Credit Agreement) shall be held by the Company
in trust for the Administrative Agent and the Secured Parties, segregated from
other funds of the Company, and shall, forthwith upon receipt by the Company be
turned over to the Administrative Agent in the exact form received by the
Company (duly indorsed by the Company to the Administrative Agent, if
required).  All Proceeds or proceeds received by the Administrative Agent
hereunder shall be held by the Administrative Agent in accordance with the terms
of this Agreement.  All Proceeds or proceeds while held by the Administrative
Agent (or by the Company in trust for the Administrative Agent and the Secured
Parties pursuant to this Section 5.2) shall continue to be held as collateral
security or otherwise for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 5.3.

 

5.3                               Application of Proceeds.  If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall,
apply all or any part of cash dividends and payments

 

8

--------------------------------------------------------------------------------


 

constituting Proceeds or other Proceeds or proceeds paid in respect of Pledged
Investment or Covered Assets, or any other Proceeds constituting Collateral or
proceeds of Covered Assets in payment of the Secured Obligations, whether or not
held in a Deposit Collateral Account, in the following order of priority:

 

First:  to the Administrative Agent for any unpaid expenses payable to it
pursuant to the Loan Documents to the extent the same constitute Secured
Obligations;

 

Second:  to the holders of Secured Obligations in an amount equal to the unpaid
Secured Obligations, and, if such moneys shall be insufficient to pay such
amounts in full, then ratably to such holders in proportion to the unpaid
amounts thereof; and

 

Third:  any surplus then remaining shall be paid to the Company or its
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

5.4                               Code and Other Remedies.  In connection with
any Foreclosure on Collateral, the Administrative Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law. 
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice referred to below or
otherwise required by law) to or upon the Company or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived to
the extent not prohibited by law), may in such circumstances forthwith, with
notice to the Company, collect, receive, appropriate and realize upon the
applicable Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
such Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  The Administrative Agent, its nominee or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of such Collateral so sold, free of any right or equity of redemption in the
Company, which right or equity is hereby waived and released to the extent not
prohibited by applicable law.  The Company further agrees, at the Administrative
Agent’s request, to assemble such Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at the Company’s premises or elsewhere.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 5.4, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
such Collateral or in any way relating to such Collateral or the rights of the
Administrative Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order provided for in this
Agreement, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to the Company.  To the
extent permitted by applicable law, the Company waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder except any
such claims, damages and demands arising as a result of the gross negligence or
willful misconduct of the Administrative Agent or any other Secured Party.  If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable

 

9

--------------------------------------------------------------------------------


 

and proper if given at least 10 Business Days before such sale or other
disposition.  Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall not turn over possession of any Collateral delivered
to it hereunder (other than Collateral that is released to the Company in
accordance with Section 7.11 of this Agreement) to any Secured Party or any
other Person except upon completion of, or to the extent necessary to complete,
a Foreclosure on such Collateral.

 

5.5                               Securities Act, etc.  The Company recognizes
that the Administrative Agent may be unable to effect a public sale of any or
all the Pledged Investment owned or issued by it, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  The
Company acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Investment for the period of time necessary to permit the Company to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if the Company would agree to do so.

 

5.6                               Deficiency.  The Company shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the reasonable
fees and disbursements of any attorneys employed by the Administrative Agent to
collect such deficiency.

 

SECTION VI

 

THE ADMINISTRATIVE AGENT

 

6.1                               Administrative Agent’s Appointment as
Attorney-in-Fact, etc.  (a)  The Company appoints the Administrative Agent and
any officer or agent thereof (including, without limitation, any custodian
appointed by it), with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Company and in the name of the Company or in its own name, for the
purpose of carrying out the terms of this Agreement in connection with any
Foreclosure on Collateral, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement upon and in connection with such
Foreclosure, and, without limiting the generality of the foregoing, the Company
hereby gives the Administrative Agent the power and right, on behalf of the
Company, with notice to the Company, to do any or all of the following upon and
in connection with such Foreclosure:

 

(i)                                     in the name of the Company or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
with respect to the applicable Collateral and file any claim or take any action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due with respect to such Collateral whenever payable;

 

(ii)                                  pay or discharge taxes and Liens levied or
placed on or threatened against such Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefore and the costs thereof;

 

10

--------------------------------------------------------------------------------


 

(iii)                               execute, in connection with any sale
provided for in Section 5.4, any indorsements, assignments or other instruments
of conveyance or transfer with respect to such Collateral; and

 

(iv)                              (1) direct any party liable for any payment
under such Collateral to make payment of any and all moneys due or to become due
thereunder directly to a Deposit Collateral Account or as the Administrative
Agent shall otherwise direct;  (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of such Collateral; 
(3)  sign and indorse any assignments, verifications, notices and other
documents in connection with such Collateral;  (4) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect such Collateral or any portion thereof and to enforce
any other right in respect of such Collateral;  (5) defend any suit, action or
proceeding brought against the Company with respect to such Collateral; 
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and  (7) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with such Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and the
Company’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
such Collateral and the Administrative Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as the Company might do.

 

(b)                                 Upon any Foreclosure on Collateral, if the
Company fails to perform or comply with any of its agreements contained herein,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 6.1,
together with interest thereon at a rate per annum equal to the highest rate per
annum at which interest would then be payable on any category of past due Base
Rate Loans under the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the Company, shall be payable by
the Company to the Administrative Agent on demand.

 

(d)                                 The Company hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

6.2                               Duty of Administrative Agent.  The
Administrative Agent shall use reasonable care with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC, including preserving rights against other
parties claiming an interest in the Collateral.  Neither the Administrative
Agent, any Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Company or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.  The powers conferred on the
Administrative Agent and the Secured Parties hereunder are solely to protect the
Administrative Agent’s and the Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Secured Party to
exercise any such powers.  The Administrative Agent and the Secured Parties
shall be

 

11

--------------------------------------------------------------------------------


 

accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Company for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

6.3                               Authorization of Financing Statements. 
Pursuant to any applicable law, the Company authorizes the Administrative Agent
to file or record financing statements with respect to the Collateral
(describing the Collateral as specified in this Agreement) without the signature
of the Company in such form and in such offices of the jurisdiction of
organization of the Company as the Administrative Agent determines appropriate
to perfect the security interests of the Administrative Agent under this
Agreement; provided, however, that notwithstanding anything to the contrary
contained herein or in any Collateral Document, the Company shall not be
required to perfect the security interests granted by it in any Collateral by
any means other than by (i) executing and delivering a copy of any Deposit
Account Control Agreement, (ii) executing filings pursuant to the Uniform
Commercial Code of the relevant State(s) and (iii) such additional actions as
may be required pursuant to any Loan Document.

 

6.4                               Authority of Administrative Agent.  The
Company acknowledges that the rights and responsibilities of the Administrative
Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Secured Parties, be governed by this Agreement and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Administrative Agent and the Company, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Company shall not be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

SECTION VII

 

MISCELLANEOUS

 

7.1                               Amendments, Supplements and Waivers.  None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except in accordance with Section 9.5 of the Credit
Agreement.

 

(a)                                 Solely with the consent of the
Administrative Agent (and without the consent of any other Secured Party), the
Administrative Agent and the Company, at any time and from time to time, may
enter into one or more agreements supplemental hereto or to any Collateral
Document, (i) to add to the covenants of the Company for the benefit of the
Secured Parties or to surrender any right or power herein conferred upon the
Company; or (ii) to cure any ambiguity, to correct or supplement any provision
herein or in any Collateral Document which may be defective or inconsistent with
any other provision herein or therein, or to make any other provision with
respect to matters or questions arising hereunder which shall not be
inconsistent with any provision hereof; provided that any such action
contemplated by this clause (ii) shall not adversely affect the interests of any
of the Secured Parties.

 

7.2                               Notices.  All notices, requests and demands to
or upon the Administrative Agent or the Company hereunder shall be effected in
the manner provided for in Section 9.1 of the Credit Agreement.

 

7.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Administrative Agent nor any Secured Party shall by any
act (except in accordance with Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to

 

12

--------------------------------------------------------------------------------


 

have acquiesced in any Default or Event of Default.  No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent or
any Secured Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Administrative Agent or
such Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

7.4                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of the Company and shall inure to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns; provided that the Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

 

7.5                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

7.6                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.7                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

7.8                               Integration.  This Agreement and the Loan
Documents represent the agreement of the Company, the Administrative Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Company, the Administrative Agent or any Secured Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the Loan Documents.

 

7.9                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

7.10                        Submission To Jurisdiction; Waivers.  The Company,
and by its acceptance hereof, the Administrative Agent, hereby irrevocably and
unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

 

13

--------------------------------------------------------------------------------


 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and

 

(c)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

7.11                        Releases; Termination.

 

(a)                                 Upon the termination of, and satisfaction in
full of all of the Secured Obligations, the security interests created by this
Agreement and the Collateral Documents shall terminate forthwith and all right,
title and interest of the Administrative Agent in and to the Collateral shall
revert to the Company, their successors and assigns.

 

(b)                                 Upon the termination of the Administrative
Agent’s security interest and the release of the Collateral in accordance with
Section 7.11(a), the Administrative Agent will promptly, at the Company’s
written request and expense (but, in any event, not later than three
(3) Business Days following such request), (i) execute and deliver to the
Company such documents (in form and substance reasonably satisfactory to the
Administrative Agent and the Company) as the Company shall reasonably request to
evidence the termination of such security interest or the release of the
Collateral and (ii) deliver or cause to be delivered to the Company all property
of the Company then held by the Administrative Agent or any agent thereof.

 

(c)                                  Upon the withdrawal of any Collateral as
permitted by the Loan Documents or any sale, transfer or other disposition of
Collateral permitted by any Loan Document or that has been consented to under
Section 9.5 of the Credit Agreement, the security interests and Liens created by
the Collateral Documents in such Collateral shall terminate and such Collateral
shall be automatically released from the Lien created by the Collateral
Documents.  Upon receipt by the Administrative Agent of a certificate from the
Company stating that such withdrawal is permitted by (or the relevant consent
has been received under) the Loan Documents, the Administrative Agent shall be
authorized to, and shall promptly at the Company’s request and expense,
(i) execute and deliver such documents (in form and substance reasonably
satisfactory to the Administrative Agent and the Company) as the Company shall
reasonably request to evidence the termination of such security interest and
Lien and the release of such Collateral (subject to any requirement with respect
to the retention of the Proceeds of a disposition of Collateral subject to this
Agreement or any Collateral Document or the application of such Proceeds in
accordance with the Credit Agreement),(ii) deliver or cause to be delivered to
the Company all property (including any promissory notes and related transfer
documents), if any, constituting part of such withdrawn Collateral then held by
the Administrative Agent or any agent thereof and (iii) take any action having
the effect of confirming that a Covered Subsidiary or Covered Asset are no
longer subject to the terms of this Agreement or the Collateral Documents and no
longer constitute a “Covered Subsidiary” or “Covered Asset”.

 

7.12                        WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, AND BY
ACCEPTANCE OF THE BENEFITS HEREOF, THE ADMINISTRATIVE AGENT, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

[Signature pages follow]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

iSTAR INC.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Nina Matis

 

 

Name:

Nina Matis

 

 

Title:

Chief Investment Officer

 

[Security Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

/s/Authorized Signatory

 

 

Name:

 

 

Title:

 

[Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

BENEFICIAL INTERESTS OF THIRD PARTIES IN COLLATERAL SCHEDULE

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.3

 

JURISDICTION OF ORGANIZATION AND NOTICE ADDRESS

 

GRANTOR

 

JURISDICTION OF
ORGANIZATION

 

NOTICE ADDRESS

iStar Inc.

 

MD

 

1114 Avenue of the Americas
New York, NY 10036
Attention: General Counsel
Fax: (212) 930-9492
Telephone: (212) 930-9406
Email: nmatis@istarfinancial.com

 

--------------------------------------------------------------------------------


 

Annex 1 to
Security Agreement

 

OFFICER’S CERTIFICATE

 

Reference is made to the Amended and Restated Security Agreement, dated as of
June 23, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Security Agreement”), made by iStar Inc., a Maryland corporation (the
“Company”) in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  This Officer’s Certificate is
delivered pursuant to Section 2.3(a) of the Security Agreement.  Capitalized
terms used herein which are defined in the Security Agreement are used herein as
so defined.

 

I,              , the undersigned [insert title of officer] of the Company do
hereby certify on behalf of the Company, in my capacity as an officer of the
Company and not in an individual capacity, that as of the date hereof:

 

(i) Attached hereto as Annex 1, is a true, complete and correct copy of the
updated list of Pledged Notes and Pledged Stock comprising revised Schedules
1.1(a) and 1.1(b), respectively, to the Security Agreement.

 

(ii) The representations and warranties contained in the Loan Documents,
including in Section III of the Security Agreement, are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly relate to an earlier date).

 

(iii) The Company has complied, or concurrently with the delivery hereof is
complying, with Section 2.2 of the Security Agreement.

 

The Company hereby acknowledges and agrees that the Administrative Agent is
relying on the representations and warranties made herein.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

iSTAR INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex 1 to
Security Agreement

 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Security Agreement dated as of June 23, 2016 (as amended, supplemented
or otherwise modified from time to time, the “Agreement”), made by the Company
in favor of JPMorgan Chase Bank, N.A., as Administrative Agent.  The undersigned
agrees for the benefit of the Administrative Agent and the Secured Parties as
follows:

 

1.             The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

 

2.             The terms of Section 5.1(c) of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.1(c) of the Agreement.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Consent to be duly executed and delivered as of the date first above written.

 

 

PLEDGED ENTITIES

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Acknowledgment and Consent]

 

--------------------------------------------------------------------------------